             Case 1:19-cv-01093-RJJ-SJB ECF No. 3 filed 12/30/19 PageID.21 Page 1 of 1

                  SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN




                                         PROOF OF SERVICE




 (specify)




                                                                       Server’s signature



                                                                 Server’s printed name and title



                                                                      Server’s address
